 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     TION ALONZO HILL,                                       Case No. 2:17-cv-02200-TLN AC P
12
                                            Petitioner, [PROPOSED] ORDER
13
                     v.
14

15   ERIC ARNOLD, Warden,
16                                         Respondent.
17

18          Respondent has filed a request for a sixty-two-day extension of time, up to and including

19   December 2, 2019, to file an answer to plaintiff’s petition. ECF No. 14. Respondent states that a

20   stipulation from petitioner has not been sought because petitioner is incarcerated and is

21   representing himself. See id. at 1.

22          In support of the motion, counsel for respondent states that this matter was recently

23   assigned to her. See ECF No. 14-1 at 1. In addition, counsel states that she has several other

24   matters in her caseload to prepare which take chronological precedence over the instant action.

25   See id. at 2.

26   ////

27   ////

28   ////
                                                         1
                                                [Proposed] Order – Hill v. Arnold, Warden – (2:17-cv-02200-AC P)
 1         Good cause appearing, IT IS HEREBY ORDERED that the time within which respondent
 2   is to file a response to this Court’s Order issued August 2, 2019, will be extended to December 2,
 3   2019. Petitioner’s response shall be filed within thirty (30) days of the date the response is filed.
 4
     DATED: October 4, 2019
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
                                                [Proposed] Order – Hill v. Arnold, Warden – (2:17-cv-02200-AC P)
